             :3ate re-ocA i




              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF NEW YORK
                                                              ■X


              NILDA SUAREZ CASTANEDA and MARIA
              CALLE ALVARADO, on behalf of themselves and
              others similarly situated,

                                   Plaintiffs,
                                                                               ORDER ADOPTING
                   -against-                                                       REPORT AND
                                                                              RECOMMENDATION
              F&R CLEANING SERVICES CORP., ROBERT
              MELINE, JESUS VAZQUEZ, and FRANTZ SCUTT,                          17-CV-7603 (SJ) (PR)

                                  Defendants.
                                                              ■X


                      APPEARANCES
                      Troy Law, PLLC
                      41-25 Kissena Boulevard
KJ                    Suite 119
                      Flushing, NY 11355
                      Suite 119
                      By:   Aaron Schweitzer
                            John Troy
                      Aliormy for Plaintiffs


                               JOHNSON, Senior United States District Judge:

                               Plaintiffs brought this Motion for Default Judgment against

                      Defendants alleging violations of the Fair Labor Standards Act of 1938

                      ("FLSA"), 29 U.S.C. §§ 201 et seq. and the New York Labor Law

                      ("NYLL"), N.Y. Lab. Law §§ 650 et seq. Plaintiff Suarez Castaneda also

                      seeks damages for discrimination on the basis of sex in violation of Title

                      Vll of the Civil Rights Act of 1963, 42 U.S.C. §§ 2000e et seq.. and New

                      York State Fluman Rights Law, N.Y. Exec. Law §§ 296 et seq., and gender

                      _




     P-049
        discrimination in violation of N.Y.C. Admin. Code §§ 8-107 et

        seq. Defendants failed to answer the complaint and Plaintiffs motion for

        default was referred to Magistrate Judge Peggy Kuo. for a Report

        and Recommendation ("R&R"), which recommended plaintiff Suarez

        Castanedabe awarded a total of $16,122.15 plus post-judgment interest,

        Plaintiff Calle Alvarado be awarded a total of $31,442.98 plus post-

        Judgment interest, and an award of $19,203.58 in attorney's fees and costs

        for Plaintiffs. Magistrate Judge Kuo gave the parties until April 4, 2019 to

        file objections. No objections have been tiled to date.

                A district courtjudge may designate a magistrate judge to hear and

        determine certain motions pending before the Court and to submit to the

        Court proposed findings of fact and a recommendation as to the disposition

        of the motion. See 28 U.S.C. ^ 636('b')(l). Within 10 days of service of

        the recommendation, any party may file written objections to the

        magistrate's report. See id. The Court is not required to review, under a de

        novo or any other standard, the factual or legal conclusions of the

        magistrate judge as to those portions of the report and recommendation to

        which no objections are addressed. See Thomas v. Arn. 474 U.S. 140, 150

        (1985). In addition, failure to file timely objections waives the right to

        appeal the magistrate's decision. See 28 U.S.C. § 636(b)(1); Small v. Sec'v

        of Health & Human Servs.. 892 F.2d 15, 16(2d Cir. 1989).


P-049
               upon review of the recommendations and for the foregoing reasons,

        the Court adopts the R&R in its entirety. The Clerk of the Court is directed

        to close the case.




                                            s/ Sterling Johnson Jr.
            so ORDERED.


        Dated: July 8, 2019
               Brooklyn, NY                       Sterling J




P-049
